Exhibit 10.2

 

 

January 13, 2017

 

xG Technology, Inc.

240 S. Pineapple Avenue

Suite 701

Sarasota FL 34236

Attn: Roger Branton, CFO

 

Re: Acquisition and Settlement of IMT Obligation (the “Obligation”)

 

Ladies and Gentlemen:

 

Reference is made to the Obligation issued to Integrated Microwave Technology
LLC identified above, the transaction documents of which are attached hereto as
Exhibit A (the “Transaction Documents”). Capitalized terms used and not defined
herein shall have the meanings ascribed to them in the Transaction Documents.

 

Following our various discussions over the past week, including yesterday’s
discussion, this will confirm that we have agreed to the following:

 

Given IMT/SkyView’s desire to be paid in full as provided by that certain Asset
Purchase Modification Agreement dated April 16, 2016 (the “Modification
Agreement”), and in full settlement of that agreement MEF I LP and DiamondRock
LLC (the “Investors”) have paid a total of $1,038,194.56 to IMT/SkyView in an
assignment of all their rights and obligations under the Modification Agreement.
In an effort to assist the Company in its efforts to concentrate on running the
business and integrating the IMT assets and new Vislink assets, the Investors
have proposed and the Company has agreed to waive all existing penalties,
guarantees, defaults and under premiums consistent with the term sheet dated
January 10, 2017, and attached hereto as Exhibit B, which is considered an
integral component of this settlement agreement. In full settlement and
satisfaction of the Company’s obligations under the Obligation, which the
parties agree is valued at $1,038,194.56, we have agreed that the Company shall,
consistent with the original transaction documents, issue to the Investors
shares of Series D Preferred previously issued or available for issue to IMT
equal to $ 1,350,095.25 on the same terms and conditions previously available to
IMT.

 

This letter agreement relates only to the Obligation that was acquired from IMT
on January 13, 2017, and not to any other funding or security that may be owned
by the Investors.



 

[Signatures follow on next page]

 



 

 



 

If the foregoing is correct, please acknowledge where provided below.

 

Very truly yours,



 

MEF I, LP   xG TECHNOLOGY, INC.               By:   /s/ Marc Manuel   By:   /s/
Roger Branton               Its: Chief Investment Officer   Its: Chief Financial
Officer                           DIAMONDROCK LLC                     By: /s/
Neil Rock                     Its: Managing Member        

 



 

 

 

[image_004.jpg] 

 

Purchase of IMT Obligations

 

On the terms and subject to the conditions set forth below, MEF I, L.P. will
commit to the purchase of $1,044,995.52 of IMT Obligations in xG Technology,
Inc. on the principal terms set forth below. Except for the Binding Section and
the sections mentioned within the Binding Section, this letter is subject to the
parties entering into formal agreements setting forth their respective right and
obligations. Such agreements will contain customary representations, warranties
and indemnifications. The material terms of the IMT Obligations Purchase are set
forth below:

 

Company: xG Technology, Inc. (the “Company” or “Issuer”)     Investor: MEF I,
L.P. (the “Investor” or “Holder”)     Debtholder: Integrated Microwave
Technologies, LLC (“IMT”)     Funding: The Investor shall purchase the
obligations from IMT on the date of execution of definitive documents (the
“Execution Date”) for $1,044,995.52.  In exchange, the Investor shall take over
and assume all rights and obligations owed to IMT pursuant to the IMT
Obligations.       Term Extension: The Investor shall agree to extend the term
of the Obligation until July 15, 2017. New Obligation: In exchange for
purchasing the IMT Obligation the Investor shall receive a New Obligation in the
amount of $1,358,939.     Accrued Interest: The Obligation shall carry an
Interest rate of 9%, which shall be guaranteed for a period of 12 months.    
Closing Condition: Nasdaq shall sign off on the deal, affirming the Investor
will be covered under the 20% previously voted upon.     Warrants: None

 



40 Wall Street | New York, NY | 10005

p. 347.491.4240 | f. 646.737.9948



 



 

 

 



Share Reserve Calculation: TBD     Release of Personal Guaranty:

The Investor shall agree to release the Company from the Personal Guaranty
obligation, as described in the IMT Obligations.

 

    Legal Fees: The Company shall pay all Legal Fees.     Release of Personal
Guaranty:

The Investor shall agree to release the Company from the Personal Guaranty
obligation, as described in the IMT Obligations.

 

    Right of Participation: The Investor shall have the Right of Participation
in all financing transactions for up to 1 year from the Execution Date. Such
Right shall not exceed 25% of such financing transaction.     Exclusivity: So
long the IMT Obligations are outstanding the Company shall not enter into any
variable, reset or otherwise adjustable transactions.     Confidentiality: The
existence of this term sheet and the individual terms and conditions are of a
confidential nature and shall not be disclosed to anyone, except to the Company,
the Investor and their respective legal advisors.       Binding Effect: The
provisions of this term sheet relating to Right of Participation,
Confidentiality, Exclusivity, Legal Fees and Binding Effect shall be binding
obligations of the parties hereto.  All other provisions of this term sheet
shall not be binding in any respect on the parties hereto and are subject to the
parties entering into definitive and binding agreements setting forth their
respective rights and obligations. This term sheet is intended for discussion
purposes only and is not an offer for the purchase or sale of the Company’s
securities.



 



40 Wall Street | New York, NY | 10005

p. 347.491.4240 | f. 646.737.9948

 



 

 

 



If the terms and conditions contained herein are satisfactory, please sign as
indicated below. We appreciate this opportunity to work with you. We look
forward to an expeditious and successful closing of this transaction.

 



      Sincerely,                 MEF I, L.P.                           By: /s/
Marc Manuel        

Name: Marc Manuel

Position: M.D./C.I.O.

                    AGREED TO AND ACCEPTED:                 xG Technology, Inc.
                          By: /s/ Roger Branton        

Name: Roger Branton

Position: CFO

                          Dated: January 10, 2017      



 



40 Wall Street | New York, NY | 10005

p. 347.491.4240 | f. 646.737.9948



 



 







